Citation Nr: 1629683	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-18 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for service-connected anal fistula.

2.  Entitlement to an effective date prior to September 25, 2009 for the assignment of a 30 percent rating for perianal disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A hearing was held before the Board in June 2015.  A transcript is of record.

The issue of entitlement to a disability evaluation in excess of 30 percent for service-connected anal fistula is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2015, prior to the promulgation of a decision on the issue of entitlement to an effective date prior to September 25, 2009 for the assignment of a 30 percent rating for perianal disability, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of an effective date prior to September 25, 2009 for the assignment of a 30 percent rating for perianal disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204  (2015). 

At his June 2015 hearing before the Board, the Veteran withdrew his appeal for an effective date prior to September 25, 2009 for the assignment of a 30 percent rating for perianal disability.  The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an effective date prior to September 25, 2009 for the assignment of a 30 percent rating for perianal disability is dismissed.


REMAND

A VA examination was performed on the Veteran's anal fistula in June 2013.  The examiner indicated the Veteran has an impairment of rectal sphincter control resulting in leakage necessitating wearing of a pad, constant slight leakage, occasional moderate leakage, occasional involuntary bowel movements, extensive leakage, complete loss of sphincter control and small dried stool with toilet paper. 

Further clarification was sought regarding the severity of the Veteran's impairment of rectal sphincter control via email to the examiner.  The examiner responded to the best of his understanding and examination, that occasional involuntary bowel movements necessitating wearing of a pad is likely the description of the Veteran's condition and level of impairment.  While the Veteran claims complete loss of sphincter control, the examiner found only partial loss.

At the June 2015 hearing, the Veteran testified he has involuntary anal leakage all the time.  He indicated it could be once a day or twice a day but it happens every day.  He never knows when he is going to go to the bathroom and therefore, he wears a tissue wedged into his anus at all times and carries toilet paper with him at all times.  He does not wear depends or any kind of special underwear.  

While the Veteran is certainly competent to report the frequency and severity of his anal leakage symptoms, the Board finds an updated examination is necessary to determine whether the Veteran has a complete loss of his sphincter control.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and private records pertaining to the Veteran's anal fistula and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the severity of his anal fistula.  The claims file must be provided to the examiner for review.  The report of examination should include a finding as to the severity of the Veteran's sphincter control.  Specifically, the examiner should address whether the Veteran has a complete loss of his sphincter control.  Consideration should be given to the Veteran's lay statements and history.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


